
	
		III
		112th CONGRESS
		1st Session
		S. RES. 331
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2011
			Mr. Kirk (for himself,
			 Mr. Manchin, Mr. Begich, Mr.
			 Conrad, Mrs. Hutchison,
			 Ms. Landrieu, Mr. Lieberman, and Mr.
			 Warner) submitted the following resolution; which was referred to
			 the Committee on
			 Finance
		
		RESOLUTION
		Expressing the sense of the Senate that
		  Congress should Go Big in its attempts toward deficit
		  reduction.
	
	
		Whereas the Government of the United States has reached
			 record levels of debt, with total debt outstanding exceeding
			 $14,970,000,000,000;
		Whereas the publicly held debt of the United States has
			 reached 67 percent of Gross Domestic Product and is projected to increase to
			 100 percent by 2021;
		Whereas the Congressional Budget Office estimated the
			 deficit for fiscal year 2011 at approximately $1,300,000,000,000;
		Whereas the outlook on the deficits and debt of the United
			 States has caused the Nation’s long-term credit rating to be downgraded for the
			 first time in history by at least one Nationally Recognized Statistical Rating
			 Organization, and its credit rating could potentially be downgraded
			 again;
		Whereas the Budget Control Act of 2011 has empowered the
			 Joint Select Committee on Deficit Reduction to propose significant and
			 important reductions to the deficit, and failure to secure sufficient
			 reductions will trigger substantial cuts in critical areas;
		Whereas the presidentially appointed National Commission
			 on Fiscal Responsibility and Reform has created a framework to reduce the
			 Federal deficit by approximately $4,000,000,000,000;
		Whereas numerous budget experts, leading political
			 figures, and independent groups of differing political ideologies have
			 advocated for a Go Big strategy for deficit reduction; and
		Whereas 45 United States Senators have previously
			 supported the goal of achieving greater deficit reduction: Now, therefore, be
			 it
		
	
		That it is the sense of the Senate
			 that Congress should pass a deficit reduction measure that—
			(1)includes enough
			 deficit reduction to stabilize the Federal debt as a share of the economy, put
			 the debt on a downward path, and provide fiscal certainty;
			(2)reduces the
			 deficit by at least $4,000,000,000,000 over 10 years in order to reassure
			 financial markets;
			(3)encompasses the
			 principles of reform, shared sacrifice, and compromise;
			(4)uses established,
			 bipartisan debt and deficit reduction frameworks as a starting point for
			 discussions;
			(5)focuses on the
			 major parts of the budget and includes long-term entitlement reforms and
			 pro-growth tax reform;
			(6)is structured to
			 grow the economy in the short, medium, and long terms to create jobs in the
			 United States and increase United States competitiveness;
			(7)builds a
			 foundation of investor confidence that preserves the United States dollar and
			 Federal debt securities as the global standard of safety and stability;
			(8)works to include
			 the American public and the business community in a broader discussion about
			 the breadth of the issues, challenges, and opportunities facing us; and
			(9)includes tax
			 reform that guarantees deficit reduction and economic growth to rebuild
			 America.
			
